Citation Nr: 0518087	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  94-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left foot.

2.  Entitlement to service connection for residuals of an 
injury to the left hip.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served in the Army Reserve National Guard of 
Pennsylvania from December 1980 to June 1991.  

The veteran's service personnel records specifically show 
that he served on active duty under title 10 of the United 
States Code from February 22, 1981 to May 20, 1981.  He 
served on active duty, active duty for training (ACTDUTRA) or 
full time training duty from July 11 - 25, 1981; July 10 - 
24, 1982; July 9 - 23, 1983; June 2 - 16, 1984; June 15 - 29, 
1985; April 26, 1986; May 10 - 11, 1986; July 15 - 26, 1986; 
May 23 to June 6, 1987; and June 11 - 25, 1988.  During the 
period from June 26, 1988 to March 31, 1989, he served on no 
active duty, ACTDUTRA or full time training duty.  There is 
no breakdown of any active duty days performed for the 
remaining period from April 1, 1989 to June 20, 1991.  The 
veteran's service medical records include an August 1990 
memorandum stating that he was injured that month while on 
ACTDUTRA.  The Department of the Army has credited the 
veteran with one year and nine months of active service.  

This appeal arises from July 1992, September 1992 and 
February 1993 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The RO in a July 1992 rating decision granted service 
connection for a back disorder and denied service connection 
for a left foot injury, a left hip injury, headaches and a 
skin disorder.  In October 1992 the veteran filed a notice of 
disagreement with the denials of service connection for a 
left foot injury, headaches and a skin disorder.  The RO 
issued a statement of the case to the veteran in November 
1991, which included the issues of service connection for a 
left foot injury, headaches and a skin disorder.  The veteran 
submitted his substantive appeal in November 1992 as to the 
denials of service connection for left foot injury, headaches 
and a skin disorder.

In his November 1992 substantive appeal the veteran indicated 
disagreement with the denial of service connection for a left 
hip injury.  A March 1993 supplemental statement of the case 
included the issue of service connection for a left hip 
injury.  In May 1993 the veteran submitted a substantive 
appeal which included the issue of service connection for a 
left hip injury.

Also, in his November 1992 substantive appeal the veteran 
raised a claim for service connection for a nervous disorder.  
The RO denied service connection for a nervous disorder in 
February and August 1993 rating decisions.  The veteran 
indicated his disagreement with the denial of service 
connection for a psychiatric disorder in May 1993.  A 
September 1993 statement of the case was issued to the 
veteran regarding the issue of service connection for a 
nervous disorder.  The veteran appeared at a hearing before a 
Hearing Officer at the RO in February 1994.  The veteran 
testified he had a nervous condition which began in service.  
The veteran indicated he had filed a substantive appeal as to 
all of the issues discussed at the hearing and the Hearing 
Officer stated that if he his decision was unfavorable the 
issues would be appealed to the Board of Veterans' Appeals 
(Board).  (T-9).

The veteran has filed timely notices of disagreement, been 
furnished statements of the case and filed timely substantive 
appeals with all the issues noted on the title page.  The 
Board has accepted the transcript of the February 1994 
hearing before a Hearing Officer at the RO as the veteran's 
substantive appeal as to the issue of service connection for 
a nervous disorder.  38 C.F.R. §§ 20.200, 20.201, 20.202 
(2004); see also Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993).

The issue of entitlement to service connection for a skin 
disorder is before the Board for final appellate review.  

The issues of service connection for residuals of an injury 
to the left foot, service connection for residuals of an 
injury to the left hip, service connection for headaches and 
service connection for a psychiatric disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that it is at 
least as likely as not that the veteran's current 
pseudofolliculitis barbae and acne are related to his period 
of active duty under title 10 from February to May 1981.


CONCLUSION OF LAW

Entitlement to service connection for pseudofolliculitis 
barbae and acne is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

As service connection is granted for pseudofolliculitis 
barbae and acne, these claims do not require additional 
assistance under the VCAA.

Factual Background

The veteran has offered contentions with respect to the 
claims before the Board during a personal hearing at the RO 
in February 1994 and in various letters.  He states that use 
of a camouflage stick caused or aggravated pre-existing skin 
problems of acne and ingrown hairs.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records reveal that on an 
unspecified date in early 1981 (apparently before April 20), 
the veteran was assessed with acne vulgaris.  A May 12, 1981 
notation notes that the veteran had facial acne and ingrown 
hairs.  The assessment was acne.  The veteran was treated in 
a hospital for a week in August 1990 for a back injury.  
During that time he also received treatment for contact 
dermatitis (poison ivy) on the face and hands.  

The veteran was provided a variety of VA examinations in 
January 1992.  The examination reports reveal that he 
complained of a facial condition.  The reports set forth the 
results of all physical examinations.  The pertinent 
diagnosis was pseudofolliculitis barbae - ingrown hairs; and 
old acne scarring.

August 1992 notes from a private doctor of osteopathy provide 
that the veteran had chronic dermatitis of the face that had 
been present since his armed service tour.  According to the 
veteran's history, the veteran developed a facial rash after 
the use of camouflage sticks and cremes, that continued to 
flare up.

A March 1994 VA skin examination report provides that the 
veteran had pseudofolliculitis and comedone acne with 
persistent recurrent black heads, small patulous pores, in 
effect scars of previously active lesion.  Both problems 
could be legitimately considered service-connected (or 
aggravated).  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Based on a thorough review of the record, the Board finds 
that the evidence supports service connection for acne 
vulgaris and pseudofolliculitis barbae.  The veteran's 
service medical records reveal that during his period of 
active duty from February 22, 1981 to May 20, 1981, he was 
assessed with, or noted to have, acne vulgaris, facial acne 
and ingrown hairs.  Post-service VA examination reports 
demonstrate that he continues to have acne and 
pseudofolliculitis barbae.  The March 1994 VA skin 
examination report links the veteran's pseudofolliculitis 
barbae and acne to his service.  Thus, service connection is 
warranted for pseudofolliculitis barbae and acne.


ORDER

Service connection for pseudofolliculitis barbae and acne is 
granted.


REMAND

A preliminary review of the record indicates that the issues 
of service connection for residuals of an injury to the left 
foot, service connection for residuals of an injury to the 
left hip, service connection for headaches and service 
connection for a psychiatric disorder require additional 
development.  

The veteran contends, in essence that the his psychiatric 
disorder began during active duty or active duty for training 
and that the remaining disabilities at issue are causally 
linked to injuries sustained either during active or inactive 
duty for training.  While there is no competent evidence that 
links the disabilities at issue to service, the veteran's 
service medical records show pertinent abnormal findings.  
For example, in June 1985 the veteran stepped on a loose or 
rotten log and complained of pain (unclear); his right ankle 
was wrapped and he returned to duty;  he complained of left 
foot pain in June 1989 and reported catching his foot on a 
large root; there was slight swelling and pain on palpation 
of the dorsal aspect of the foot and the diagnosis was 
contusion.  It was also noted during this time that the 
veteran reported that he had been injured at his civilian job 
and spent six months on workman's compensation.  In reviewing 
the post-service medical evidence of record, a variously 
diagnosed psychiatric disorder becomes apparent soon after 
his National Guard service.

In light of the veteran's service and post-service medical 
findings, the Board finds that these claims require medical 
examinations for the purpose of obtaining opinions as to the 
relationships, if any, between the veteran's service and his 
claimed conditions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2004).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and dates 
of treatment for any outstanding service 
or post-service medical records.  After 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any indicated medical 
records, which have not been previously 
secured.

2.  The RO must clarify all of the 
veteran's active duty, active duty for 
training, and inactive duty for training 
dates.  Thereafter, the RO must provide 
these dates to the orthopedic and 
neuropsychiatric examiners noted in items 
# 3 and 4, below.

3.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
to determine the nature, extent and 
etiology of any disabilities of the left 
hip and left foot that may be present.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with this examination.  The 
examiner should note that service medical 
records show that: 1) in June 1985 the 
veteran stepped on a loose or rotten log 
and complained of pain (unclear); his 
right ankle was wrapped and he returned 
to duty; and 2) the veteran complained of 
left foot pain in June 1989 and reported 
catching his foot on a large root; the 
veteran reported that he had been injured 
at his civilian job and spent six months 
on workman's compensation; there was 
slight swelling and pain on palpation of 
the dorsal aspect of the foot and the 
diagnosis was contusion.

Following a review of all of the relevant 
medical evidence in the claims file, the 
history and physical examination, and any 
tests that are deemed necessary, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any left hip or left foot disability that 
may be present began during or as the 
result of any incident of active duty, 
active duty for training or inactive duty 
for training.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.  If the examiner finds 
it impossible to provide any opinion 
without resort to pure speculation, he or 
she should so indicate.

4.  Then, the RO should schedule the 
veteran for a neuropsychiatric 
examination to determine the nature, 
extent, etiology or approximate onset 
date for any psychiatric disorder and/or 
headache disorder that is diagnosed.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with this examination.  The examiner 
should note that service medical records 
show that in July 1986 the veteran hit 
his head on an object while on field 
maneuvers and became dizzy and nauseous.  
He had a small contusion on the top 
lateral aspect of his skull.  The 
assessment was contusion, and he was 
provided padding for his helmet, aspirin 
and advised to return for a dental 
examination.

Following a review of all of the relevant 
medical evidence in the claims file, the 
history and mental status  examination, 
and any tests that are deemed necessary, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any psychiatric disorder or 
disability manifested by headaches (e.g., 
post-traumatic headaches) that may be 
present began during or as the result of 
any incident of active duty, active duty 
for training or inactive duty for 
training.  The examiner is also requested 
to provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any opinion without 
resort to pure speculation, he or she 
should so indicate.

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

6.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for residuals of an 
injury to the left foot, service 
connection for residuals of an injury to 
the left hip, service connection for 
headaches and service connection for a 
psychiatric disorder.  If any part of the 
decision is adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the claim.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


